Citation Nr: 1002004	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for benefits purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant claims entitlement to benefits as a surviving 
spouse of a Veteran who had active duty service from July 
1949 to September 1952.  The Veteran died in January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2007, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
issue on appeal was remanded for additional development in 
September 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The issue developed for appellate review is shown to have 
been fully resolved in the appellant's favor.




CONCLUSION OF LAW

In the absence of any remaining matter for appellate review, 
the appeal in this case must be dismissed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  The Board's 
jurisdiction for appellate review is limited to questions of 
law and fact arising from a determination by VA.  38 C.F.R. 
§ 20.101 (2009).  A review of the record reveals that in 
correspondence dated November 9, 2009, VA notified the 
appellant that it had been determined that she was entitled 
to recognition as the Veteran's widow for VA death pension 
purposes and that she would be provided separate 
correspondence from the RO concerning her potential 
entitlement to death pension benefits.  The issue developed 
for appellate review is shown to have been fully resolved in 
the appellant's favor.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


